internal_revenue_service department of the treasury washington dc s ln and none number contact person in reference to date aug t ep ra t2 legend t a o t i county l library m university n project p dear this is in response to the ruling_request dated date as supplemented by a letter dated date in which your authorized representative has requested a ruling on your behalf concerning whether its employees who participate in library m’s plan described in sec_403 of the internal_revenue_code are eligible for the increased limitations specified in sec_402 and the special elections specified in sec_415 your authorized representative has submitted the following facts and representations library m is an organization recognized as exempt under sec_301 of the code and is not a private_foundation by reason of sec_509 and sec_170 a vi library m is organized exclusively for the purpose of providing information education inspiration recreation and research opportunities to the public in order to accomplish this purpose library m acquires books periodicals films recordings and other materials for the public either to use at the library or to borrow library m organizes and conducts public discussion groups panels forums and similar activities in its efforts to stimulate discussion and the exchange of ideas library m places heavy emphasis on presenting through various media all sides of a given issue and in acquiring library materials representing the full spectrum of thought on controversial subjects each of library m’s branch libraries has full-time librarians as well as librarians who specialize in young adult and children’s activities and interests in addition there are part- time staff librarians employed at each of the library m’ sec_28 branches there are currently full-time librarians young-adult librarians and children’s librarians employed by library m each librarian is tequired to have a college degree and a masters of library science degree the librarians serve students of all ages from pre-school and aba kindergarten all the way through college they assist children and students to perform research assignments and complete their homework each librarian provides educational instruction geared toward teaching how to use library m’s resources for example the children’s librarians provide various activities for children in the children’s departments as well as for young adults on a daily basis university n has its own library school where a student can pursue a master’s degree in library science these students are permitted to intern as part-time librarians in library m’s library system although they are not considered professionals until they have received their degree in addition library m’s librarians have been employed on a part-time basis at university n or as instructors in the masters of library science degree program while also working for library m finally library m regularly supports the prograrnming efforts at university n by sponsoring various seminars at university n and sending librarians to attend university n’s seminars on children’s services library m’s librarians are often requested to attend library science school functions or to speak at various events and program meetings library m also provides financial support to university n by donating money for programing in the areas of librarianship the relationship between library m and university n is also maintained through the school of library alumni association of which the librarians who graduated from university n are often actively involved currently there are big_number library cardholders within library m’s system in addition there are many more children students and public library patrons who are permitted to enroll in any of the free quarterly scheduled classes that are offered by library m twelve months of the year under the following topics discover science nature films health hobbies library learning money performing arts story time travel and numerous other topical headings the classes are staffed each quarter on the premises of each of the branch libraries within library m’s system further there is a regular list of schools and students from kindergarten through high school that are visited by librarians each year for the purpose of educational instruction in over big_number students received educational instruction by librarians within schools in county l over big_number school children regularly visited library m for the purpose of educational instruction during school age children in grades kindergarten through grade regularly visit the various branches for educational instruction available under the following topics a orientation of library usage b instructional book talks c storytelling basics and d summer resources introduction to fiction and nonfiction resources further young adults in grades through visit the branch libraries for educational instruction available under the following topics a advanced research skills and b reference tools and resources certain schools in locations where school lessons are not reinforced in an after-school home environment will olf provide additional visits to branch libraries also librarians will often work in conjunction with schoolteachers to arrange library visits for special programs offered in the library branches finally two of the branch libraries regularly have groups of home schoolers visit the library on a weekly basis to learn about the various resources or receive training in a certain topic eg history the children’s librarians regularly visit local schools to encourage children to use library resources during may and june they regularly present programs to promote summer reading when schools are in recess in addition they regularly conduct storytelling visits with elementary age children and provide book talks to reinforce the primary teacher’s daily lessons on various topics and to encourage students to seek out library resources that complement classroom learning the young adult librarians regularly visit jocal high schools and provide many of the similar programs offered to elementary_school children at a more advanced level book discussion groups are conducted at all grade levels with age appropriate stories in may and june librarians will visit high schools to encourage summer reading through a discussion of new age appropriate books recently added to the library collection all programs are geared toward encouraging students to utilize library resources and continue reading outside of the classroom finally the following educational activities are regularly provided each year a project p provides thematic kits for teachers of preschool age children these kits contain eight books a mousical cassette and tip sheets to help teachers make these books part of the learning environment workshops to train teachers are conducted biannually b the puppet center enables teachers and children to use an alterative way of learning classic literature while developing language skills c the project read was created so that teachers could make trade books a part of their instruction the book collection include sec_250 titles and is appropriate for children from kindergarten through seventh grade teachers are allowed to borrow the materials for several weeks at a time for classroom use d quarterly classes are scheduled each calendar_quarter and fall under the headings of educational films health hobbies just for fun library learning money performing arts story time treats travel and several others these classes are conducted at each of the branch libraries throughout a calendar_year library m sponsors a sec_403 program for its employees library m was originally classified as one that is not a private_foundation within the meaning of sec_509 of the code because it is an organization described in sec_509 and sec_170 avi of the code library m contends that it should also qualify as an educational_organization sec_170 described in sy you have asked for a ruling that library m qualifies as an educational_organization as described in sec_170 of the code so that its employees are eligible for the additional and alternative limitations for sec_403 plan contributions under sec_402 and sec_415 under sec_402 of the code the general limit on elective_deferrals for the taxable_year is dollar_figure adjusted for cost_of_living_adjustments sec_402 provides that in the case of a qualified_employee of a qualified_organization the limitation of paragraph with tespect to elective_deferrals made under a b annuity_contract shall be increased by whichever of the following is the least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iii the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over such elective_deferrals made by the organization on behalf of such employee for prior taxable years sec_402 b of the code defines the term qualified_organization to mean any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches it notes that terms in this subparagraph shall have the same meaning as when used in sec_415 sec_415 of the code provides that contributions and other additions provided under a defined_contribution_plan with respect to a participant cannot exceed the limitation when expressed as an annual_addition to the participant’s account is greater than the lesser_of - a dollar_figure or b percent of the participant’s_compensation sec_415 of the code provides a special election for sec_403 contracts purchased by educational organizations hospitals home_health_service_agencies and certain churches sec_415 describes for the purposes of sec_415 an educational_organization as meaning an education organization described in sec_170gi sec_170 a ii of the code provides that the deduction provided in sec_170 shall be limited inter alia to charitable_contributions to an educational_organization which normaily maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_1_170a-9 of the income_tax regulations provides that an organization is an educational_organization as described in sec_170gi of the code if its primary es function is the presentation of formal instruction and it normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on the term includes institutions such as primary secondary preparatory or high schools and colleges and universities it includes federal state and other public-supported schools which otherwise come within the definition it does not include organizations engaged in both educational and noneducational activities unless the latter are merely incidental to the educational activities a recognized university for example which incidentally operates a museum or sponsors concerts is an educational_organization within the meaning of sec_170 however the operation of a school by a museum does not necessarily qualify the museum as an educational_organization within the meaning of this subparagraph sec_170 b a vi of the code provides in part that an organization described in that section is one that normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purposes or functions constituting the basis for its exemption under sec_501 froma governmental_unit or from direct or indirect_contributions from the general_public sec_1 a-9 e ii of the regulations states that the types of organizations which subject_to the provisions of this paragraph generally qualify under sec_170 of the code as publicly supported are publicly or governmentally supported museums of history art or science libraries community centers to promote the arts organizations providing facilities for the support of an opera symphony orchestra ballet or repertory drama or for some other direct service to the general_public and organizations such as the american red cross or the united givers fund although the information submitted shows that library m has educational activities these activities are not primarily carried on in the manner of an educational_organization described in sec_1_170a-9 of the regulations while library m’s librarians educate students and others located in county l they perform these activities as part of librarian activities rather than as being members of a regular faculty moreover while these activities teach students and others about library resources and related activities they are not presented primarily as formal instruction and the persons educated do not tepresent a regularly enrolled body of pupils or students of library m library m primarily functions as a library although its activities are educational in nature library m is not carrying on the specific educational activities of a school that are required for an organization to meet the requirements of sec_170 ay ii therefore library m is not a qualified organization’ within the meaning of sec_402 of the code or an educational_organization within the meaning of sec_415 because it does not meet the definition of an educational_organization under section lic c d i thus it is not the type of organization whose employees are eligible for the increased limitations specified in sec_402 and the special elections specified in sec_415 on this basis we conclude that library m’s employees are not eligible for the additional and alternative limitations provided for a sec_403 plan by sec_402 and sec_415 because library m does not qualify as an educational_organization of the type described in sec_170 in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours signed joyce b fied joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the letter notice
